UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1149


REGINALD DONALD RAY,

                  Plaintiff – Appellant,

          v.

FOOD LION, LLC,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:15-cv-00470-CMH-JFA)


Submitted:   November 1, 2016               Decided:   November 4, 2016


Before KING and WYNN, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Thomas Hailu, LAW OFFICES OF THOMAS HAILU, PLLC, Annandale,
Virginia, for Appellant. Jared A. Warren, BRITT & BYRNE, PLLC,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Reginald       Donald     Ray      appeals    the       district     court’s      order

granting    summary    judgment         in    favor     of    the    Appellee    on    Ray’s

claim of negligence arising from his falling on the Appellee’s

premises.        We review de novo a district court’s order granting

summary judgment, viewing facts in the light most favorable to

the nonmoving party.              Newport News Holdings Corp. v. Virtual

City Vision, Inc., 650 F.3d 423, 435 (4th Cir. 2011).                             Summary

judgment should be granted “if the movant shows that there is no

genuine    dispute     as    to    any       material    fact       and   the   movant   is

entitled to judgment as a matter of law.”                             Fed. R. Civ. P.

56(a).      “‘[T]here        is    no    issue     for       trial    unless    there    is

sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party.’”                      Newport News, 650 F.3d at

434 (quoting       Anderson       v.    Liberty    Lobby,       Inc.,     477   U.S.    242,

249-50 (1986)).

     Under Virginia law, “[t]o establish actionable negligence,

[Ray] had the burden to show the existence of a legal duty, a

breach     of    the   duty,      and     proximate          causation     resulting     in

damage.”        Atrium Unit Owners Ass’n v. King, 585 S.E.2d 545, 548

(Va. 2003).        Food Lion owed Ray the “duty to exercise ordinary

care toward [him] as its invitee upon its premises.”                             Colonial

Stores Inc. v. Pulley, 125 S.E.2d 188, 190 (Va. 1962).                           “When an

invitee is injured because of some foreign substance or object

                                               2
on the floor of the premises the owner or occupant is not liable

unless it can be shown that he had actual knowledge of the

presence thereof or that in the exercise of reasonable care he

should have known of its presence and failed in his duty to

remove it.”         Gauldin v. Va. Winn-Dixie, Inc., 370 F.2d 167, 169

(4th Cir. 1966) (applying Virginia law).

     “[C]onstructive             knowledge          or   notice       of     a     defective

condition of a premise or a fixture may be shown by evidence

that the defect was noticeable and had existed for a sufficient

length   of    time     to      charge    its       possessor    with      notice       of   its

defective condition.”             Grim v. Rahe, Inc., 434 S.E.2d 888, 890

(Va. 1993).         “Hence, if the evidence fails to show when a defect

occurred on the premises, the plaintiff has not made out a prima

facie case.”         Id.     Here, the district court correctly concluded

that Ray failed to establish a prima facie case of negligence

because he failed to provide any evidence demonstrating that the

Appellee      had    actual      or   constructive         notice       of    the       alleged

dangerous condition.

     Accordingly,          we    affirm    the       district    court’s         order.       We

dispense      with     oral      argument       because        the    facts       and     legal

contentions     are     adequately        presented       in    the   materials          before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED

                                                3